United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                 March 22, 2007
                              FOR THE FIFTH CIRCUIT
                                                                             Charles R. Fulbruge III
                                __________________________                           Clerk

                                       No. 06-50632
                                    Summary Calendar
                                __________________________


UNITED STATES, ex rel., LEELAND O. WHITE,
                                                                        Plaintiff-Appellant,

versus

APOLLO GROUP, INC.; UNIVERSITY OF PHOENIX; UNIVERSITY OF PHOENIX
ONLINE; INSTITUTE FOR PROFESSIONAL DEVELOPMENT; APOLLO FINANCIAL
SERVICE; ANDERSEN APOLLO FINANCIAL SERVICES; SNELL AND WILMER,
Attorneys at Law,
                                                  Defendants-Appellees.

                 ___________________________________________________

                       Appeal from the United States District Court
                            for the Western District of Texas
                                    (No. 3:04-CV-452)
                 ___________________________________________________


Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.
                 *
PER CURIAM:

         Before the court is an appeal from the district court’s Rule 11 sanction against pro

se litigant, Leeland O. White, for vexatious and frivolous litigation and for abusing the

court system. Prior to imposing the sanctions, the district court had dismissed White’s


         *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
substantive claim, which alleged that the defendants violated the False Claims Act
                         1
through various frauds. The court entered a final judgment dismissing this claim in

January 2006. White appealed from that judgment, and this court dismissed that appeal.

       The present appeal was timely filed in May 2006 as to the district court’s sanctions

order, which followed the defendants’ compliance with Rule 11’s safe harbor provision

and two previous warnings to White about the possibility of sanctions. White’s brief to this

court, however, does not address at all the propriety of the sanctions; instead, White puts

forth various arguments related to the district court’s dismissal of his substantive claim.

Although pro se briefs are afforded liberal construction, Haines v. Kerner, 404 U.S. 519, 520

(1972), arguments must be briefed to be preserved. Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993). White has thus waived any argument to the propriety of sanctions. As to

White’s arguments concerning the district court’s dismissal of his substantive claim, White

has already appealed from that judgment, and this court dismissed that appeal. In any

event, White’s May 2006 notice of appeal is untimely as to the final judgment filed over

three months earlier. See FED. R. APP. P. 4(a)(1), 4(a)(4)(A)(iii); see also Moody Nat’l Bank

of Galveston v. GE Life & Annuity Assurance Co., 383 F.3d 249, 252–53 (5th Cir. 2004).

       AFFIRMED. The defendants-appellees’ motion for attorney’s fees is DENIED.




       1
        The United States declined to intervene in White’s suit.

                                             2